DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,3-7,9, 11-14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Laird (US 20050075116 A1) in view of Bleu-Laine (US 10080193 B1, herein now referred as Bleu).
Claim 1. Laird teaches a method to reconfigure power modes of a mobile personal emergency response service (MPERS) device, the method comprising:
operating the MPERS device in a first power mode 
([0161] While in stealth mode, the handset 100 repeatedly sends its position information to the campus security management server 114, such as once per second.);
receiving a power mode reconfiguration command from a server that instructs the MPERS device to operate in a second power mode that is different than the first power mode ([0163] Once the handset 100 enters stealth mode, only security personnel can deactivate stealth mode via an exchange of messages between the handset and the campus security management server 114 or by manual entry of disable codes on the handset by security personnel.), 
and further discloses the process of exchanging various communication between the
server and the MPERS but does not specifically disclose
a first power mode in which a communication interface of the MPERS device is one of: continuously powered or intermittently powered;
wherein in the second power mode, the communication interface of the MPERS device is the other one of: intermittently powered or continuously powered; and
in response to receiving the power mode reconfiguration command, terminating operation of the MPERS device in the first power mode and operating the MPERS device in the second power mode.

However. Bleu teaches a first power mode in which a communication interface of the MPERS device is one of: continuously powered or intermittently powered (
Col 2 lines 45-55 e.g.  For example, the device may enter the connection maintenance mode to communicate to the remote server(s) (e.g., send encrypted network messages and/or reconnect to the remote server(s)) and return to the low power mode without entering the normal power mode. Thus, the device may remain in the low power mode until the timer triggers the wakeup event, at which point the device may send an encrypted network message to the remote server(s). (e.g. intermittently powered))
wherein in the second power mode, the communication interface of the MPERS device is the other one of: intermittently powered or continuously powered
(Col 16 lines 40-60 e.g. While in the low power mode, the server(s) 112 may send (822) data matching a wakeup signature to the low power circuitry 106. The low power circuitry 106 may identify (824) the wakeup signature (e.g., determine that the data matches the wakeup signature) and may send (826) a normal wakeup notification to the CPU 104. The CPU 104 may enter (828) a normal power mode and may respond (830) to the data received. (e.g. continuous powered))
and in response to receiving the power mode reconfiguration command, terminating operation of the MPERS device in the first power mode and operating the MPERS device in the second power mode
(
Col 16 lines 40-60 e.g. While in the low power mode, the server(s) 112 may send (822) data matching a wakeup signature to the low power circuitry 106. The low power circuitry 106 may identify (824) the wakeup signature (e.g., determine that the data matches the wakeup signature) and may send (826) a normal wakeup notification to the CPU 104. The CPU 104 may enter (828) a normal power mode and may respond (830) to the data received.
).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use first and second device continuously powered or intermittently powered and in response to receiving the power mode reconfiguration command, terminating operation of the MPERS device in the first power mode and operating the MPERS device in the second power mode.
as taught by Bleu within the system of Laird for the purpose of conserving the battery of the MPERS device.

Claim 3. Laird and Bleu teach method of claim 1, wherein a battery life of the MPERS device is longer in the first power mode than the second power mode (Col 3 lines 40-45 e.g. The device 102 may be a portable electronic device (e.g., smartphone, tablet, laptop, voice-enabled device or the like) configured to operate using battery power, and the device 102 may enter the low power mode in order to reduce energy consumption and conserve the battery power.).

Claim 4. Laird and Bleu teach the method of claim 1, wherein operating the MPERS device in the first power mode comprises: continuously powering a processor of the MPERS device; and
continuously powering the communication interface of the MPERS device (
Laird [0161] While in stealth mode, the handset 100 repeatedly sends its position information to the campus security management server 114, such as once per second.
).

Claim 5. Laird and Bleu teach the method of claim 1, wherein operating the MPERS device in the second power mode comprises: continuously powering a processor of the MPERS device; and
intermittently powering the communication interface of the MPERS device
(Laird [0084] The handset 100 can send these update messages periodically, in response to queries from the campus security management server 114 and/or upon a change in the status of the handset.).

Claim 6. Laird and Bleu teach the method of claim 5, wherein intermittently powering the communication interface comprises: powering on the communication interface according to a predetermined schedule to communicate with the server (Laird [0117]); 
powering on the communication interface to report an emergency event in response to actuation of an emergency button of the MPERS device by a user of the MPERS device (Laird [0030]); and powering down the communication interface at other times(Laird [0050]).

Claim 7.  Laird teaches a mobile personal emergency response service (MPERS) device with reconfigurable power modes, the MPERS device (Fig 2, 100) comprising: 
a microcontroller unit (MCU); a processor communicatively coupled to the MCU ([0034] cpu 218 with software processing); a communication interface communicatively coupled to the processor ([0031] e.g. interface 204/202); and a non-transitory computer-readable storage medium ([0034] memory 220) communicatively coupled to the processor and having computer-readable instructions stored thereon that are executable by the processor to perform or control performance of operations comprising: 
operating the MPERS device in a first power mode ([0161] While in stealth mode, the handset 100 repeatedly sends its position information to the campus security management server 114, such as once per second);
receiving a power mode reconfiguration command from a server that instructs the MPERS device to operate in a second power mode that is different than the first power mode
([0163] Once the handset 100 enters stealth mode, only security personnel can deactivate stealth mode via an exchange of messages between the handset and the campus security management server 114 or by manual entry of disable codes on the handset by security personnel);
and further discloses the process of exchanging various communication between the server and the MPERS but does not specifically disclose a first power mode in which the communication interface of the MPERS device is one of: continuously powered or intermittently powered;, wherein in the second power mode, the communication interface of the MPERS device is the other one of: intermittently powered or continuously powered; and in response to receiving the power mode reconfiguration command, terminating operation of the MPERS device in the first power mode and operating the MPERS device in the second power mode.
However. Bleu teaches a first power mode in which a communication interface of the MPERS device is one of: continuously powered or intermittently powered (
Col 2 lines 45-55 e.g.  For example, the device may enter the connection maintenance mode to communicate to the remote server(s) (e.g., send encrypted network messages and/or reconnect to the remote server(s)) and return to the low power mode without entering the normal power mode. Thus, the device may remain in the low power mode until the timer triggers the wakeup event, at which point the device may send an encrypted network message to the remote server(s).
)
wherein in the second power mode, the communication interface of the MPERS device is the other one of: intermittently powered or continuously powered
(
Col 16 lines 40-60 e.g. While in the low power mode, the server(s) 112 may send (822) data matching a wakeup signature to the low power circuitry 106. The low power circuitry 106 may identify (824) the wakeup signature (e.g., determine that the data matches the wakeup signature) and may send (826) a normal wakeup notification to the CPU 104. The CPU 104 may enter (828) a normal power mode and may respond (830) to the data received.
)
and in response to receiving the power mode reconfiguration command, terminating operation of the MPERS device in the first power mode and operating the MPERS device in the second power mode
(Col 16 lines 40-60 e.g. While in the low power mode, the server(s) 112 may send (822) data matching a wakeup signature to the low power circuitry 106. The low power circuitry 106 may identify (824) the wakeup signature (e.g., determine that the data matches the wakeup signature) and may send (826) a normal wakeup notification to the CPU 104. The CPU 104 may enter (828) a normal power mode and may respond (830) to the data received.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use first and second device continuously powered or intermittently powered and in response to receiving the power mode reconfiguration command, terminating operation of the MPERS device in the first power mode and operating the MPERS device in the second power mode.
as taught by Bleu within the system of Laird for the purpose of conserving the battery of the MPERS device.

Claim 9. Laird and Bleu teach the MPERS device of claim 7, further comprising not more than two user operable tactile input devices coupled to the MCU, wherein actuation of a corresponding one of the not more than two user operable tactile input devices is configured to initiate a corresponding preconfigured operation (Laird [0184] A two button device with sufficient space between the buttons to make it easier to press each button individually can be used to generate a call by using a two-button depression sequence. The user first presses, then releases, either button and then must press and release the other button within a maximum elapsed time.).

Claim 11. Laird and Bleu teach the MPERS device of claim 7, further comprising a battery coupled to provide power to each of the processor and the non-transitory computer-readable storage medium, wherein a battery life of the battery is longer in the first power mode than the second power mode (Laird [0136] The battery compartment of the handset can include a switch to detect if the compartment is opened or the batter is removed; Bleu Col 3 lines 40-45 e.g. The device 102 may be a portable electronic device (e.g., smartphone, tablet, laptop, voice-enabled device or the like) configured to operate using battery power, and the device 102 may enter the low power mode in order to reduce energy consumption and conserve the battery power.).

Claim 12. Laird and Bleu teach the MPERS device of claim 7, further comprising a communication interface communicatively coupled to the processor, wherein operating the MPERS device in the first power mode comprises: continuously powering the processor; and continuously powering the communication interface
(Laird [0161] While in stealth mode, the handset 100 repeatedly sends it position information to the campus security management server 114, such as once per second ).

Claim 13. Laird and Bleu teach the MPERS device of claim 7, further comprising a communication interface communicatively coupled to the processor, wherein operating the MPERS device in the second power mode comprises: continuously powering the processor; and
intermittently powering the communication interface
(Laird [0084] The handset 100 can send these update messages periodically, in response to queries from the campus security management server 114 and/or upon a change in the status of the handset.).

Claim 14. Laird and Bleu teach the MPERS device of claim 13, wherein intermittently powering the communication interface comprises: powering on the communication interface according to a predetermined schedule to communicate with the server (Laird [0117]);
powering on the communication interface to report an emergency event in response to actuation of an emergency button of the MPERS device by a user of the MPERS device (Laird [0030]); and
powering down the communication interface at other times (Laird [0050]).

Claim 16. Laird teaches a method to reconfigure power modes of a mobile personal emergency response service (MPERS) device, the method comprising: 
operating the MPERS device in a first power mode,
(([0161] While in stealth mode, the handset 100 repeatedly sends its position information to the campus security management server 114, such as once per second.), 
wherein operating the MPERS device in the first power mode includes: continuously powering a processor of the MPERS device; and continuously powering a communication interface of the MPERS device ([0161] While in stealth mode, the handset 100 repeatedly sends its position information to the campus security management server 114, such as once per second.))
wherein operating the MPERS device in the first power mode includes: continuously powering a processor of the MPERS device; and continuously powering a communication interface of the MPERS device ([0161] While in stealth mode, the handset 100 repeatedly sends its position information to the campus security management server 114, such as once per second.); 
receiving a power mode reconfiguration command from a server that instructs the MPERS device to operate in a second power mode that is different than the first power mode
([0163] Once the handset 100 enters stealth mode, only security personnel can deactivate stealth mode via an exchange of messages between the handset and the campus security management server 114 or by manual entry of disable codes on the handset by security personnel.);and continuously powering the processor of the MPERS device; and intermittently powering the communication interface of the MPERS device ([(0084] The handset 100 can send these update messages periodically, in response to queries from the campus security management server 114 and/or upon a change in the status of the handset .); 
and further discloses the process of exchanging various communication between the server and the MPERS but does not specifically disclose in response to receiving the power mode reconfiguration command, terminating operation of the MPERS device in the first power mode and operating the MPERS device in the second power mode, wherein operating the MPERS device in the second power mode includes: continuously powering the processor of the MPERS device; and intermittently powering the communication interface of the MPERS device
However, Bleu teaches terminating operation of the MPERS device in the first power mode and operating the MPERS device in the second power mode, wherein operating the MPERS device in the second power mode includes: 
continuously powering the processor of the MPERS device; and intermittently powering the communication interface of the MPERS device 
(Figs 13A-13c;
Col 16 lines 40-60 e.g. While in the low power mode, the server(s) 112 may send (822) data matching a wakeup signature to the low power circuitry 106.
Col 18 lines 35-45 e.g. (82) As illustrated in FIG. 13B, the CPU 104 may receive (1320) a connection wakeup notification, may enter (1322) the connection maintenance mode, may reconnect (1324) with the server and may enter (1326) the low power mode.
Col 18 lines 30-40 e.g. As illustrated in FIG. 13A, the CPU 104 may determine (1310) that a time threshold is exceeded, may enter (1312) a connection maintenance mode, may send (1314) an encrypted keepalive message and may enter (1316) the low power mode again.
Col 12 lines e.g. 40-60 (56) In some examples, the device 102 may differentiate between the normal wakeup event 332 and a connection wakeup event 342, which corresponds to the connection maintenance described above. For example, the low power circuitry 106 may trigger the connection wakeup event 342 so that the device 102 enters the connection maintenance mode 340 to establish and/or maintain connection to the server(s) 112 and then, in response to a connection complete 344 command, transition back to the low power mode 330. Thus, the device 102 maintains the connection using the connection maintenance mode 340 without entering the “On” state 210 (e.g., normal power mode) and/or sending a notification to the server(s) 112 that the device 102 is in the normal power mode.).

Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the second device continuously powered and intermittently powered in response to receiving the power mode reconfiguration command as taught by Bleu within the system of Laird for the purpose of conserving the battery of the MPERS device.

Claim 18. Laird and Bleu teach the method of claim 16, wherein a battery life of the MPERS device is longer in the first power mode than the second power mode (Laird [0136] The battery compartment of the handset can include a switch to detect if the compartment is opened or the batter is removed; Bleu Col 3 lines 40-45 e.g. The device 102 may be a portable electronic device (e.g., smartphone, tablet, laptop, voice-enabled device or the like) configured to operate using battery power, and the device 102 may enter the low power mode in order to reduce energy consumption and conserve the battery power.).

Claim 19. Laird and Bleu teach the method of claim 16, wherein intermittently powering the communication interface comprises: powering on the communication interface according to a predetermined schedule to communicate with the server (Laird [0117]); powering on the communication interface to report an emergency event in response to actuation of an emergency button of the MPERS device by a user of the MPERS device (Laird [0030]); and powering down the communication interface at other times (Laird [0050]).



Claims 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Laird, Bleu and further in view of Ramasamy (US 20180267593 A1).
Claim 2. Laird and Bleu teach the method of claim 1, and further disclose the process of setting a mode but does not specifically disclose wherein operation of the communication cannot be switched by a user of the communication device between the first and second power modes.
However, Ramasamy teaches the process of wherein operation of the communication cannot be switched by a user of the communication device between the first and second power modes (
[0073] On the other hand, in response to determining the current user is of authorization level of non- overtime worker, the authorization module 150 updates the configuration file 190 of the thin client computing device 120 to be of no condition requiring user's confirmation on each of the scheduled power mode switch from wake mode to sleep mode, and therefore the non-overtime-worker-level user cannot decide, on any of scheduled wake-to-sleep power mode switch times, whether to allow the thin client computing device 120 to enter into sleep mode as scheduled or decline the scheduled mode switch, and the thin client computing device 120 enters into the sleep mode on the scheduled mode switch times.). Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of wherein operation of the communication cannot be switched by a user of the communication device between the first and second power modes as taught by Ramasamy within the system of Laird and Bleu for the purpose of prohibiting a user to interfere with optimal power modes.

Claim 10. Laird and Bleu teach the communication device of claim 9, and further disclose the process of setting a mode but does not specifically disclose wherein operation of the communication device cannot be switched by a user of the communication device between the first and second power modes by actuation of any of the not more than two user operable tactile input devices. 
However, Ramasamy teaches the process of wherein operation of the communication cannot be switched by a user of the communication device between the first and second power modes ( [0073] On the other hand, in response to determining the current user is of authorization level of non- overtime worker, the authorization module 150 updates the configuration file 190 of the thin client computing device 120 to be of no condition requiring user's confirmation on each of the scheduled power mode switch from wake mode to sleep mode, and therefore the non-overtime-worker-level user cannot decide, on any of scheduled wake-to-sleep power mode switch times, whether to allow the thin client computing device 120 to enter into sleep mode as scheduled or decline the scheduled mode switch, and the thin client computing device 120 enters into the sleep mode on the scheduled mode switch times.). Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of wherein operation of the communication device cannot be switched by a user of the communication device between the first and second power modes by actuation of any of the not more than two user operable tactile input devices as taught by Ramasamy within the system of Laird and Bleu for the purpose of prohibiting a user to interfere with optimal power modes.

Claim 17. Laird and Bleu teach the method of claim 16, and further disclose the process of setting a mode but does not specifically disclose wherein operation of the MPERS device cannot be switched by a user of the MPERS device between the first and second power modes. However, Ramasamy teaches the process of wherein operation of the communication cannot be switched by a user of the communication device between the first and second power modes ( [0073] On the other hand, in response to determining the current user is of authorization level of non- overtime worker, the authorization module 150 updates the configuration file 190 of the thin client computing device 120 to be of no condition requiring user's confirmation on each of the scheduled power mode switch from wake mode to sleep mode, and therefore the non-overtime-worker-level user cannot decide, on any of scheduled wake-to-sleep power mode switch times, whether to allow the thin client computing device 120 to enter into sleep mode as scheduled or decline the scheduled mode switch, and the thin client computing device 120 enters into the sleep mode on the scheduled mode switch times.). Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of wherein operation of the communication device cannot be switched by a user of the communication device between the first and second power modes by actuation of any of the not more than two user operable tactile input devices as taught by Ramasamy within the system of Laird and Bleu for the purpose of prohibiting a user to interfere with optimal power modes.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Laird and Bleu and further in view of Peter (US 20170318146 A1).
Claim 15. Laird and Bleu teach the MPERS device of claim 7, further comprising not more than two user operable tactile input devices coupled to the MCU, including: a call button configured to initiate a call from the MPERS device in response to actuation of the call button ([0181]); and further discloses at least two buttons ([0184]) but does not specifically disclose a reset button configured to power down the entire MPERS device in response to actuation of the reset button.
However, Peter teaches a reset button configured to power down the entire MPERS device in
response to actuation of the reset button ([0062] preconfigured image to confirm the powering down of the device in response to a detected press of power button 440 or in response to receiving an acknowledgement or confirmation that a power-down of the device is desired, as was described above with regards to FIG. 7.). Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a reset button configured to power down the entire MPERS device in response to actuation of the reset button as taught by Peter within the system of Laird and Bleu for the purpose of enhancing the system with an ability for the user’s desire to shut down the device.
Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive. 
For claims 1 and 7, Applicant states that the prior art of Laird and Bleu fails to teach, 
“a first power mode in which a communication interface of the MPERS device is one of: continuously powered or intermittently powered;  receiving a power mode reconfiguration command from a server that instructs the MPERS device to operate in a second power mode that is different than the first power mode, wherein in the second power mode, the communication interface of the MPERS device is the other one of: intermittently powered or continuously powered; and in response to receiving the power mode reconfiguration command, terminating operation of the MPERS device in the first power mode and operating the MPERS device in the second power mode.”
The Examiner disagrees.
In the broadest interpretation allowed, the prior art of Bleu clearly teaches this limitation. The prior art of Bleu provides sufficient evidence of a first power mode in which a communication interface of the MPERS device is one of: continuously powered or intermittently powered;
 and a server which transmits a power mode reconfiguration command which then the an equivalent MPERS device operates in the second mode, wherein in the second power mode, the communication interface of the MPERS device is the other one of: intermittently powered or continuously powered as claimed by Applicant. 
Applicant’s specification describes the process of drawing of current power (i.e. mA) but the claims are broader in scope. Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitation that are not part of the claim. (e.g. See MPEP 2111.01 It is improper to import claim limitations from the specification). 
When examining the claims, the term “continuously” could be broadly interpreted as a request to turn on for a period of time, and the term “intermittently” could be broadly interpreted as a scheduled time frame. The prior art of Bleu clearly demonstrates the obvious improvement. Hence, Laird in view of Bleu are obvious over the claimed invention.
Moreover, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
 
For claim 16, Applicant states that the prior art fails to teach in general operating the MPERS device in a first power mode in which a communication interface of the MPERS device is one of: continuously powered or intermittently powered; receiving a power mode reconfiguration command from a server that instructs the MPERS device to operate in a second power mode that is different than the first power mode, wherein in the second power mode, the communication interface of the MPERS device is the other one of: intermittently powered or continuously powered.
The Examiner disagrees. 
However, the prior art of Bleu teaches the obviousness improvement of MPERS device communication interface which is one of continuously powered or intermittently powered in the first mode and in the second mode after receiving a reconfiguration command.
Fig 13B of Bleu teaches the process of receiving a connection wakeup notification (i.e. signature) and the equivalent device to operate in the second mode, and thereafter (Fig 13A) the device will intermittently powering the communication interface of the MPERS device.
Applicant’s specification describes the process of drawing of current power (i.e. mA) but the claims are broader in scope. Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitation that are not part of the claim. (e.g. See MPEP 2111.01 It is improper to import claim limitations from the specification). 
When examining the claims, the term “continuously” could be broadly interpreted as a request to turn on for a period of time, and the term “intermittently” could be broadly interpreted as a scheduled time frame. The prior art of Bleu clearly demonstrates the obvious improvement. Hence, Laird in view of Bleu are obvious over the claimed invention.
Therefore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/               Examiner, Art Unit 2689               

/JOSEPH H FEILD/               Supervisory Patent Examiner, Art Unit 2689